Opinión disidente del
Juez Asociado Señor Negrón García.
Discrepamos de la revocación de la convicción por el delito de robo del arma de fuego.
Más allá de duda razonable la prueba refleja que el comerciante Juan Albelo Morell —antes de ser ultimado por el apelante José Hernández Pagán— tenía expedida a su favor una licencia de posesión y portación de arma. Como tal, era dueño de un revólver Smith & Wesson calibre 38. De ordinario lo guardaba en la caja registradora. Al producirse el asalto dentro de su negocio, Albelo Morell lo resistió y forcejeó al extremo que —sin que la prueba precise cómo— el apelante Hernández Pagán recibió una herida de bala en el hombro. El arma de Albelo Morell no apareció en el negocio después del asalto. Frente a estos hechos, la sentencia del Tribunal expone:
El testigo Waldemar Albelo declaró sobre este aspecto que su padre tenía licencia para portar armas y que poseía un revólver Smith & Wesson calibre 38. Fue a la caja registradora en busca del mismo y no lo encontró en ese lugar por lo que “supuso” que su padre lo tenía “encima”. No existe *434prueba de que efectivamente el revólver estuviera en la caja ese día, ni de que su padre lo portaba al momento de los hechos. Tampoco hay prueba de que alguno de los asaltantes lo hubiese cogido de la caja o se lo hubiese quitado a su padre.
La prueba del perito en balística no es concluyente y poco ayuda en la determinación de si el occiso disparó un arma de fuego. No se practicó la prueba de parafina en el cadáver como las circunstancias aconsejaban.
Notamos que la herida en el hombro del apelante opera como fuerte indicio del forcejeo y lucha cuerpo a cuerpo. La posibilidad de que el occiso se la hubiese causado al hacer uso de su propia arma, y que ésta fuese luego sustraída del local por los asaltantes, es una entre otras. Nos preguntamos, sin embargo, en circunstancias de tanta fluidez como en las de un asalto, ¿qué posibilidades en contrario existen? No podemos resolver según posibilidades de culpabilidad. (Énfasis suplido.) Opinión del Tribunal, pág. 431.
HH HH
Preocupa este razonamiento. Da la impresión de que el Tribunal está implantando una nueva doctrina y exige prueba directa, sin estimar la validez y el valor sustantivo de la circunstancial.
En la referida sentencia se incurre en unas serias contradicciones de análisis. Primero, de un lado se admite la existencia de causa, pero después se niega su existencia. Segundo, se habla de que no se le practicó la prueba de parafina al cadáver del occiso Albelo Morell. Desconocemos las razones y necesidad para ello. No se juzgaba a la víctima. Tercero, es un hecho no controvertido de que Albelo Morell se defendió. Se acepta como “fuerte indicio” que la herida en el hombro del apelante Hernández Pagán la causó aquél antes de ser asesinado.
Estas circunstancias, unidas al testimonio del experto en balística Ernesto J. Barrios — que atestó que los proyectiles encontrados en la escena del crimen y en el cadáver— *435presentaban “las características que tenía el revólver que tenía el occiso al momento de los hechos”, no admiten vacilación adjudicativa. Más allá de toda duda razonable demuestran que el apelante Hernández Pagan robó dicha arfna. Después de todo, para establecer un hecho sólo se exige la “certeza o convicción moral en un ánimo no prevenido”.
El jurado que actuó en este caso descargó su conciencia y evaluó integralmente esta prueba. Con juicio informado y directo, concluyó que la desaparición del arma fue resultado del asalto. No deberíamos sustituir ese veredicto desde este estrado distante apelativo, sino respetarlo.